DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on December 13, 2021.
Claim 20 have been added.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the specifications/claims have been fully considered and are persuasive. The objection to the specification and objection to claims 3-6, 8, 11, 14-17, and 19 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 4, 5, 15, and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 4, 5, 15, and 16 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-8 under 35 U.S.C. 101 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 2, 6, 9, 10-12, and 13  under 35 U.S.C 102 and/or 103 over Wendt et al. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (US. Pub. No. 20190324474 A1) in view of Park (KR 100187252 B1).
Regarding claim 1:
	Wendt teaches:
A map construction method, executed by a control chip of a robot to achieve a motion mode for the robot, comprising: acquiring a two-dimensional point cloud image of a motion space, wherein the two-dimensional point cloud image is a data set composed of several point cloud data (see Fig. 1 “block diagram of a robotic device that processes unstructured 3D data for mapping a facility to enable movement of the device through the facility” and section [0006]: “A mobile robotic device has been developed that processes point cloud data to render accurate maps of rooms, floors, ceilings, and openings in the walls without the assumptions of a Manhattan world frame or a priori knowledge of the view point of the scanners.” Also, see section [0009]: “configured to identify wall primitives, ceiling primitives, and floor primitives by projecting all of the data values in the point cloud data onto a two-dimensional grid aligned with an XY plane.”
determining a wall in the motion space according to the two-dimensional point cloud image (See section [0009] which addresses identifying walls, ceilings, and floors according to data values in point cloud data of a two-dimensional coordinate system.)
determining a main traveling direction according to the wall (see section [0006]: “The controller is configured to store the point cloud data received from the data interface in the memory, to segment the point cloud data into planar primitives, to detect openings in planar primitives that correspond to walls, to generate viewpoints for the planar primitives that correspond to ceilings and walls, to generate a map of rooms with reference to the generated viewpoints, and to operate the actuator with reference to the generated map to move the mobile robotic device through the rooms represented in the generated map.”)
Wendt does not explicitly teach wherein the main traveling direction is perpendicular to the wall; and controlling the robot to travel along the main traveling direction until reaching the wall.
	Park teaches:
wherein the main traveling direction is perpendicular to the wall (see at least abstract and pgs. 2-5 regarding a robot and its control means which is aligned vertically to the wall (i.e. 
and controlling the robot to travel along the main traveling direction until reaching the wall (see at least abstract and pgs. 2-5 regarding a robot and its control means which is aligned vertically to the wall (i.e. perpendicular or shortest distance to the wall). It also has obstacle detection for moving until reaching the wall (see pg. 3, paragraph 3).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the mobile robotic device for point cloud data processing of Wendt et al. by the system of Park wherein the main traveling direction is perpendicular to the wall; and controlling the robot to travel along the main traveling direction until reaching the wall as both systems are directed to robotic devices and one of ordinary skill in the art would have recognized the established function of having wherein the main traveling direction is perpendicular to the wall; and controlling the robot to travel along the main traveling direction until reaching the wall and predictably would have applied it to improve the method and systems for anomalous condition detection for an autonomous vehicle of Wendt et al.
Regarding claim 2:
	Wendt teaches:
determining a search range according to a measuring range of an acquisition device of the two-dimensional point cloud image 
finding out a line segment having a longest length within the search range (see Fig. 4 “graphical depiction of ceiling and wall primitives in point cloud data” and section [0009]: “A further aspect of the mobile robotic device includes the controller being further configured to identify wall primitives, ceiling primitives, and floor primitives by projecting all of the data values in the point cloud data onto a two-dimensional grid aligned with an XY plane, identifying all of the data values in the two-dimensional grid having a largest coordinate corresponding to height as belonging to one of the identified ceiling primitives, identifying all of the points in the two-dimensional grid having a lowest coordinate corresponding to height as belonging to one of the floor primitives, and identifying points in a plane between one of the ceiling primitives and one of the floor primitives as belonging to one of the wall primitives.” Also see [0034]: “Wall primitives are defined as planar areas of data values that extend between the floor primitive and the ceiling primitive. To simplify processing, the normal to the wall primitive is required to be perpendicular to the floor up vector.”)
determining the line segment having the longest length as the wall in the motion space (from section [0008]: “identify wall primitives in the planar primitives segmented from the point cloud data, identify ceiling primitives in the planar primitives segmented from the point cloud data, identify floor primitives in the planar primitives segmented from the point cloud data.” Also, see section [0034] which discusses the Random Sample Consensus process and how the robot determines the wall in the case of false positives, i.e. shelves, cupboards, and etc.)
Regarding claim 9:
	Wendt teaches:
a robot body having a traveling mechanism 
a sensor disposed on the robot body and configured to acquire a two-dimensional point cloud image in a motion space (from section [0006]: “a data interface configured to receive point cloud data of a facility in which the robotic device operates”, also see section [0007]: “A further aspect of the mobile robotic device further includes an image sensor configured to generate image data of an environment about the mobile robotic device”)
a control chip arranged inside the robot body, coupled to the sensor, and configured to perform the following steps based on data collected by the environment sensor to determine the main traveling direction (from section [0006]: “The controller is configured to store the point cloud data received from the data interface in the memory... and to operate the actuator with reference to the generated map to move the mobile robotic device through the rooms represented in the generated map.”)
acquiring a two-dimensional point cloud image of a motion space, wherein the two-dimensional point cloud image is a data set composed of several point cloud data (from section [0006]: “The controller is configured to store the point cloud data received from the data interface in the memory.” Also, see section [0031]: “The data interface 104 is any appropriate interface corresponding to a standard capable of receiving and transmitting point cloud data with a point cloud data source.”)
determining a wall in the motion space according to the two-dimensional point cloud image 
determining a main traveling direction according to the wall (from section [0006]: “The controller is configured to store the point cloud data received from the data interface in the memory... and to operate the actuator with reference to the generated map to move the mobile robotic device through the rooms represented in the generated map.”)
Wendt does not explicitly teach wherein the main traveling direction is perpendicular to the wall; and controlling the robot to travel along the main traveling direction until reaching the wall.
	Park teaches:
wherein the main traveling direction is perpendicular to the wall (see at least abstract and pgs. 2-5 regarding a robot and its control means which is aligned vertically to the wall (i.e. perpendicular or shortest distance to the wall). It also has obstacle detection for moving until reaching the wall (see pg. 3, paragraph 3).)
wherein the control chip is further configured to control the traveling mechanism to cause the robot to travel along the main traveling direction until reaching the wall (see at least abstract and pgs. 2-5 regarding a robot and its control means which is aligned vertically to the wall (i.e. perpendicular or shortest distance to the wall). It also has obstacle detection for moving until reaching the wall (see pg. 3, paragraph 3).)
Regarding claim 10:
	Wendt teaches:
wherein the sensor is a laser sensor or an RGBD camera (from section [0031]: “The sensors 104 are distance and other environmental sensors, such as laser range finders, sonic sensors, mechanical sensors, and the like. The image sensors 128 are CCD cameras and other image data sensing devices, such as infrared sensors.”)
Regarding claim 12:
	Wendt teaches:
wherein the control chip is further configured to cause the robot to travel according to a preset motion path after the robot travels along the main traveling direction until reaching the wall (from section [0006]: “The controller is configured to store the point cloud data received from the data interface in the memory, to segment the point cloud data into planar primitives, to detect openings in planar primitives that correspond to walls, to generate viewpoints for the planar primitives that correspond to ceilings and walls, to generate a map of rooms with reference to the generated viewpoints, and to operate the actuator with reference to the generated map to move the mobile robotic device through the rooms represented in the generated map.” Also, from section [0030], it is described how the controller uses programmed instructions stored in the memory and the maps generated to move the robotic device throughout the facility, which could include reaching a wall and continuing according to the instructions stored in the memory.
Regarding claim 13:
	Wendt teaches:
determining a search range according to a measuring range of an acquisition device of the two-dimensional point cloud image (from section [0037]: “This 2D projection is comprised of free space (white pixels) and obstacle space (black pixels)... The predetermined radius corresponds to the operating range of the scanner used to produce the point cloud to ensure that, even in cases of a large room, multiple viewpoints are identified so the room is over-segmented.”)
finding out a line segment having a longest length within the search range (see Fig. 4 “graphical depiction of ceiling and wall primitives in point cloud data” and section [0009]: “A further aspect of the mobile robotic device includes the controller being further configured to identify wall primitives, ceiling primitives, and floor primitives by projecting all of the data values 
determining the line segment having the longest length as the wall in the motion space (from section [0008]: “identify wall primitives in the planar primitives segmented from the point cloud data, identify ceiling primitives in the planar primitives segmented from the point cloud data, identify floor primitives in the planar primitives segmented from the point cloud data.” Also, see section [0034] which discusses the Random Sample Consensus process and how the robot determines the wall in the case of false positives, i.e. shelves, cupboards, and etc.)

 	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (US. Pub. No. 20190324474 A1) in view of Park (KR 100187252 B1) in further view of Lian et al. (CN 108416785 A).
Regarding claims 6 and 17:
The combination of Wendt and Park does not explicitly teach wherein finding out the line segment having the longest length within the search range comprises:  respectively calculating out a longest point cloud line segments in each direction as candidate line segments in the search range; and selecting a longest candidate line segment among the candidate line segments as a longest line segment in the search range.
	 Lian teaches:
respectively calculating out a longest point cloud line segments in each direction as candidate line segments in the search range (from pg. 7 “S303, counting the fall space point of each grid in the grid map, to obtain spatial point in each grid of the statistical data, wherein the space point cloud point data corresponding to the target.”)
selecting a longest candidate line segment among the candidate line segments as a longest line segment in the search range (from pg. 7 “In order to obtain the wall, so the statistical data space point in each grid. namely the space point of statistical data is larger, the corresponding point cloud data is suspected is wall point cloud data.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Wendt et al. as modified by Park to include the teachings of Lian because “after obtaining the statistical data of the space point in each grid, determining the surface point cloud data is verified according to the statistical data.” (pg. 31)

	Claims 11 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (US. Pub. No. 20190324474 A1) in view of Park (KR 100187252 B1) in further view of Li (CN 108332660 A).
Regarding claim 11:
The combination of Wendt and Park does not explicitly teach wherein the two-dimensional point cloud image is a two-dimensional data set of an intersection of a signal and an obstacle after the sensor transmits the signal at an angle from 0° to 360°.
	 Li teaches:
wherein the two-dimensional point cloud image is a two-dimensional data set of an intersection of a signal and an obstacle after the sensor transmits the signal at an angle of from 0° to 360° (from pg. 5 “a robot three-dimensional scanning system and scanning method, the precise position of one or more photographs to determine the shooting object creating one or more pictures and depth sensor and camera-shooting of the point cloud to generate a scan image, there is no need for continuous scanning, only image a small amount to realize the full 360 degree scanning object or environment.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Wendt et al. as modified by Park to include the teachings of Li because it can “reduce the shooting time, the splicing time and processing time and scanning time, and also reduces the storage space occupied.” (pg. 21, paragraph 1)

Allowable Subject Matter
 	Claims 3-5, 7-8, 14-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pak (KR 100210061 B1) is pertinent because it is a self-propelled robot performing a task such as cleaning or monitoring.
Hong et al. (KR 101281512 B1) is pertinent because it is a robot cleaner.
Ebrahimi Afrouzi et al. (US 20210089040 A1) is pertinent because it is a method for operating a robot which includes capturing images of a workspace.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR L KNIGHT whose telephone number is (571)272-5817.  The examiner can normally be reached on Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.L.K/Examiner, Art Unit 3666             

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666